Citation Nr: 1742284	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-35 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for head trauma/traumatic brain injury (TBI).  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder.  

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for type II diabetes mellitus.  

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

8.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Cheryl R. King, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1966.  A September 1977 DD FORM 214 reflects that the character of the Veteran's discharge was upgraded to under honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2010 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

In an October 2010 submission, the Veteran withdrew a claim of entitlement to service connection for amyotrophic lateral sclerosis (ALS).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2017.  The record was held open for 60 days after the hearing for the submission of additional evidence; however, additional evidence does not appear to have been received.  

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for type II diabetes mellitus, along with the reopened claims of entitlement to service connection for a right and left knee disability, TBI, and a psychiatric disorder, as well as the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, and a back disability, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied in a February 1988 rating decision on the basis that there was no evidence of a right knee disability.  The Veteran did not appeal this decision or submit new and material evidence within a year of the decision.  

2.  Evidence submitted since the February 1988 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating the claim for service connection for a right knee disability.

3.  Service connection for a left knee disability was denied in a February 1988 rating decision on the basis that there was no evidence of a left knee disability.  The Veteran did not appeal this decision or submit new and material evidence within a year of the decision.  

4.  Evidence submitted since the February 1988 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.

5.  Service connection for head trauma was denied in a February 1988 rating decision on the basis that there was no evidence of head trauma.  The Veteran did not appeal this decision or submit new and material evidence within a year of the notice of the decision.  

6.  Evidence submitted since the February 1988 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating the claim for service connection for head trauma.

7.  Service connection for a psychiatric disorder was denied in a February 1988 rating decision on the basis that there was no evidence of a psychiatric disorder subject to service connection.  The Veteran did not appeal this decision or submit new and material evidence within a year of the decision.  

8.  Evidence submitted since the February 1988 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The February 1988 RO decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  The criteria for reopening the claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The February 1988 RO decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

4.  The criteria for reopening the claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The February 1988 RO decision denying service connection for head trauma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

6.  The criteria for reopening the claim of entitlement to service connection for head trauma have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

7.  The February 1988 RO decision denying service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

8.  The criteria for reopening the claim of entitlement to service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law and Regulations

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

II.  Analysis

A.  Right Knee

Service connection was denied for a right knee disability in a February 1988 rating decision.  At the time of the prior rating decision, the record included service treatment records (STRs), post-service treatment records, and the Veteran's statements.  The evidence was reviewed and service connection was denied for a right knee disability based on the RO's determination that the evidence did not show a current right knee disability.  The Veteran was notified of the decision by a letter dated in March 1988.  Thus, VA complied with its duties to notify the Veteran of the rating decision.

Because the Veteran did not submit a notice of disagreement (NOD) to the February 1988 rating decision with respect to a right knee disability, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  No new and material evidence pertinent to the claim was of record within one year of the notice of the February 1988 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's February 1988 rating decision includes VA treatment records in May 2015 reflecting a diagnosis of osteoarthritis of the right knee in October 2013, as well as the Veteran's testimony at the Board hearing in June 2017 to the effect that he has had right knee symptoms ever since service. 

When considered with previous evidence of record, to include STRs reflecting complaints of right knee pain in September 1965, the Board finds the evidence of current osteoarthritis of the right knee raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of entitlement to service connection for a right knee disability is addressed in the remand below.

B.  Left Knee

Service connection was denied for a left knee disability in a February 1988 rating decision in a similar manner as the right knee.  The decision is also final in the same manner.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Evidence associated with the file since the RO's February 1988 rating decision includes VA treatment records in May 2015 reflecting a diagnosis of degenerative joint disease of the left knee in October 2013, as well as the Veteran's testimony at the Board hearing in June 2017 to the effect that he has had left knee symptoms ever since service. 

When considered with previous evidence of record, to include STRs reflecting complaints of left leg pain in August 1965, the Board finds the evidence of degenerative joint disease of the left knee raises a reasonable possibility of substantiating the claim of service connection for a left knee disability.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of entitlement to service connection for a left knee disability is addressed in the remand below.

C.  Head Trauma/TBI

Service connection was also denied for head trauma in a February 1988 rating decision.  At the time of the prior rating decision, the record included STRs, post-service treatment records, and the Veteran's statements.  The evidence was reviewed and service connection was denied for head trauma based on the RO's determination that the evidence did not show head trauma during service.  For the same reasons as detailed previously, the February 1988 rating decision with respect to head trauma became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.   

Evidence associated with the file since the RO's February 1988 rating decision includes VA treatment records associated with the file in May 2015, including an October 2013 record reflecting a history of TBI as a result of injuries sustained while playing football during service, as well as the Veteran's testimony at the Board hearing in June 2017 to the effect that he has had TBI residuals ever since service. 

When considered with previous evidence of record, to include a March 1972 transcript of the PROCEEDINGS OF THE ARMY DISCHARGE REVIEW BOARD noting a history of head injury while playing football during service, along with a private psychological evaluation report associated with the claims file in February 1988 noting mild cerebral impairment, the Board finds the evidence of TBI raises a reasonable possibility of substantiating the claim of entitlement to service connection for TBI.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of service connection for head trauma/TBI is addressed in the remand below.

D.  Psychiatric Disorder

Service connection was denied for a psychiatric disorder in a February 1988 rating decision.  The disorder was characterized as "passive aggressive personality."   It was considered a developmental defect.  The Veteran did not reference a psychiatric disorder claim in his November 1987 application for benefits.  However, in statements leading up to the decision, he referenced delayed emotional stress, which could be read a psychiatric disorder claim.  Thus, a reasonable person would understand that the February 1988 denial encompassed any psychiatric disorder.  

Similar to the other claims, the Veteran was notified of the decision by a letter dated in March 1988.  Because he did not submit a NOD to the February 1988 rating decision with respect to a psychiatric disorder, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Unlike the other claims, in June 1989 (over one year after the notice of the February 1988 decision), the Veteran submitted a statement requesting disability for a "nervous disorder."  This was taken as a claim to reopen the previously denied psychiatric disorder claim.  Later that month, the RO notified the Veteran that he needed to submit new and material evidence to reopen the claim.  He was told that he needed to submit the evidence within one year, but preferably within 60 days.  Letters in July 1989 and September 1989 reiterated the information.  Nothing was submitted relating to a psychiatric disorder within a year of the June 1989 letter.  In June 1990, the Veteran filed an unrelated claim pertaining to bronchitis.  Thus, the reopened claim was abandoned.  See 38 C.F.R. § 3.158.

Evidence associated with the file since the RO's February 1988 rating decision includes not only the June 2010 VA examination report reflecting a diagnosis of depressive disorder, not otherwise specified (NOS), but also an April 2013 record reflecting bipolar disorder, as well as the Veteran's testimony at the Board hearing in June 2017 to the effect that he has had psychiatric symptoms ever since service.  

When considered with previous evidence of record, to include STRs noting Librium was prescribed in September 1965 and reference to Thorazine in November 1965, along with complaints of nervousness in October 1965, the Board finds the evidence of current bipolar disorder and depressive disorder, NOS, raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of entitlement to service connection for a psychiatric disorder is addressed in the remand below.


ORDER

New and material evidence having been presented, the claim for entitlement to service connection for a right knee disability, is reopened; to this limited extent, the appeal is granted.

New and material evidence having been presented, the claim for entitlement to service connection for a left knee disability, is reopened; to this limited extent, the appeal is granted

New and material evidence having been presented, the claim for entitlement to service connection for head trauma/TBI, is reopened; to this limited extent, the appeal is granted.

New and material evidence having been presented, the claim for entitlement to service connection for a psychiatric disorder, is reopened; to this limited extent, the appeal is granted.



REMAND

Initially, and potentially pertinent to all of the claims on appeal, the Board notes that in July 2000 and March 2001, the RO requested records from the Social Security Administration (SSA).  Although a March 2000 letter to the Veteran from the SSA reflects an award of Supplemental Security Insurance (SSI), the records upon which the award was based do not appear to be associated with the file.  The Board notes that the January 2002 rating decision reflecting a grant of nonservice-connected pension and noting a right knee disability and noncompensably disabling head trauma, headaches, and personality disorder, reflects that no reply was received from SSA in response to the records request.  The SSA records are potentially relevant to all claims on appeal, and should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In addition, with respect the Veteran's assertion of service connection for diabetes mellitus and peripheral neuropathy, to include as a result of exposure to herbicides during service, including Agent Orange, the record reflects that the Veteran was stationed in Korea from July 1965 to March 1966.  Although the Veteran's representative stated at the Board hearing that she had located articles noting that the Veteran's unit was exposed to Agent Orange, the cited articles do not appear to have been submitted.  

Regardless, service personnel records (SPRs) reflect that in 1965, the Veteran was assigned to Company C, 2nd Battalion, 31st Infantry Division, stationed at Camp Casey in Korea.  A January 1966 record notes that he served in both Company C and Company B of the 2nd Battalion.  Moreover, SPRs and a March 1972 transcript of the PROCEEDINGS OF THE ARMY DISCHARGE REVIEW BOARD notes that he was on temporary duty (TDY) with the 3rd Brigade of the 7th Infantry Division football squad until he sustained ankle and head injuries as a result of a tackle, with ensuing headaches, after which he was returned to his unit with duties noted to included assistant machine gunner.  

VA's Adjudication Procedures Manual, M21-1, includes a list of units or other military entities that the Department of Defense has identified as operating in the Korean demilitarized (DMZ) during the qualifying time period of April 1, 1968, to August 31, 1971, that includes the 3rd Brigade of the 7th Infantry Division.  See VBA Manual M21-1, IV.ii.1.H.4.b.  However, as the Veteran's service in Korea concluded prior to April 1968, a presumption of herbicide exposure based upon such service is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  Nevertheless, the M21-1 indicates that a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides when a veteran claims exposure in Korea and the service was not between April 1, 1968, and August 31, 1971, or in a unit or entity listed in IV.ii.1.H.4.b.  See M21-1, IV.ii.1.H.4.c.  

The Board notes that although the DRO's formal finding states that the Veteran did not respond to a March 2015 letter requesting the dates, locations, and nature of the alleged exposure, if a veteran fails to provide sufficient information to complete a JSRRC request, the claim is to be referred to the JSRRC coordinator to complete a formal finding as discussed in M21-1, Part IV, Subpart ii, 1.H.1.m-o.  Id.  

Although it is unclear whether the DRO who prepared the formal finding in this case also serves as the JSRRC coordinator, the Board finds that the available records, to include those referenced above, provide sufficient details of the Veteran's service in Korea, and as his service dates are not within the timeframe for conceding herbicide exposure, a request should be sent to JSRRC for verification of exposure to herbicides during service in Korea.  

In addition, a November 1965 service treatment record reflects that the Veteran was being transferred to Bangkok Siam, Thailand, for psychiatric evaluation.  In view of the evidence and the Veteran's assertions, the RO should send the Veteran a letter requesting that he provide the approximate dates, location, and nature of any alleged exposure to herbicides in Thailand.  

The Board notes VA treatment records in May 2015 reflect a five-year history of diabetes mellitus in June 2012, and even when type II diabetes mellitus is not found to be presumptively service-connected based on herbicide exposure, the Veteran is not precluded from establishing service connection with proof of direct causation.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In view of the evidence and the Veteran's assertions, VA examination is warranted with respect to the nature and etiology of diabetes mellitus and any peripheral neuropathy of the upper and lower extremities.  

In addition, STRs reflect an abrasion to the right leg as a result of a fall in January 1965, and complaints of right knee pain were noted in September 1965.  Further, a December 1965 record reflects complaints of back pain.  Additionally, Librium was prescribed in September 1965, nervousness was noted in October 1965, and the November 1965 record reflecting a transfer to Bangkok Siam, Thailand, for psychiatric evaluation references a prescription for Thorazine.  The Board notes that although a January 1966 psychiatric evaluation from the 121st Evacuation Hospital reflects a diagnosis of passive-aggressive reaction noted to exist prior to service entrance, neither passive-aggressive reaction nor a psychiatric disorder was noted on the September 1964 service entrance examination report, and the January 1966 separation examination report shows psychiatric examination was normal.  

The Veteran was afforded VA examinations in June 2010 and July 2010 with respect to the etiology of the disabilities of the right knee and back, as well for a psychiatric disorder.  Although the opinions state that it is less than likely that right knee osteoarthritis, lumbar myofasciitis, or depression, NOS, are related to service, the opinions do not adequately address the Veteran's competent lay statements with respect to onset and recurrence of symptoms.  Further, in addition to a December 2009 record noting onset of psychiatric symptoms during service, additional VA treatment records associated with the claims file in May 2015 include an April 2013 record reflecting a new diagnosis of bipolar disorder.  As such, the June and July 2010 VA opinions are not completely adequate.  Thus, the Veteran should be afforded new VA examinations with respect to the nature and etiology of the right knee and back disabilities, as well as a psychiatric disorder.  

In addition, in view of the STRs reflecting complaints of left leg pain, as well as May 2015 VA treatment records reflecting complaints of degenerative joint disease of the left knee in October 2013, along with the Veteran's testimony with respect to onset and continuity of left knee symptoms since service, VA examination is warranted with respect to the nature and etiology of the left knee disability.  

With respect to service connection for TBI, service treatment records reflect multiple complaints of headaches, to include in 1965.  In addition, a private psychological evaluation report associated with the claims file in February 1988 reflects mild cerebral impairment, and although it was noted to be possibly a result of head injuries sustained in May 1981 and August 1981, an October 2013 VA treatment record notes a history of TBI as a result of injuries sustained while playing football during service.  In view of the Veteran's assertions and the evidence, to include the March 1972 transcript of the PROCEEDINGS OF THE ARMY DISCHARGE REVIEW BOARD noted above, along with a February 1988 submission from the Veteran noting head injuries in the line of duty while working as a police officer in 1981, the evidence is not adequate for a determination.  Thus, VA examination is warranted with respect to the nature and etiology of TBI.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since May 2015.

2.  Send the Veteran a letter requesting that he provide the approximate dates, location, and nature of any alleged exposure to herbicides in Thailand.  

3.  Attempt to obtain any outstanding records associated with injuries sustained to the head and back in the line of duty while working as a police officer in 1981, as referenced in the Veteran's February 1988 submission.  

4.  Send a request to JSRRC for verification of exposure to herbicides during service in Korea, to include at Camp Casey and while TDY to the 3rd Brigade of the 7th Infantry Division.  

5.  Attempt to obtain all records pertinent to the Veteran's application(s) for SSA/SSI disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).  

If the records are unavailable, a formal finding in that regard should be associated with the claims file.  

6.  After completion of the above, schedule the Veteran for a VA diabetes mellitus and peripheral neuropathy examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that diabetes mellitus or peripheral neuropathy of the upper or lower extremities had its onset during service or within the initial year after service or is otherwise related to his active service, to include any exposure to herbicides.  

A rationale for all opinions expressed should be provided.  

7.  Schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right or left knee disability, including arthritis, had its onset during service or within the initial year after service or is otherwise related to his active service, to include as a result of injuries sustained while playing football.  

In rendering the opinions, the examiner should address the Veteran's assertions with respect to onset and recurrence of right and left knee symptoms.  

A rationale for all opinions expressed should be provided.  

8.  Schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a back disability had its onset during service or within the initial year after separation or is otherwise related to his active service, to include as a result of injuries sustained playing football.  

In rendering the opinion, the examiner should address the Veteran's assertions with respect to onset and recurrence of back symptoms, to include the Veteran's February 1988 submission noting back injuries sustained in the line of duty while working as a police officer in 1981, as well as the March 1972 transcript of the PROCEEDINGS OF THE ARMY DISCHARGE REVIEW BOARD.  

A rationale for all opinions expressed should be provided.  

9.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should identify the Veteran's current psychiatric disorder(s).

For any psychiatric disorder other than a personality disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disorder had its onset during service or within the initial year after separation or is otherwise related to his active service.  

In rendering the opinion, the examiner should address STRs reflecting that Librium was prescribed in September 1965, that nervousness noted in October 1965, and that he transferred to the 121st ASCOM Hospital for psychiatric evaluation with reference to a prescription of Thorazine in November 1965, as well as May 2015 VA treatment records reflecting a diagnosis of bipolar disorder in October 2013.  

A rationale for all opinions expressed should be provided.  

10.  Schedule the Veteran for a VA TBI examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that TBI had its onset during service or within the initial year after service or is otherwise related to his active service, to include as a result of injuries sustained playing football.  

In rendering the opinion, the examiner should address the Veteran's assertions with respect to onset and continuity of TBI-related symptoms since separation, to include his February 1988 submission noting head injuries sustained in the line of duty while working as a police officer in 1981, as well as the March 1972 transcript of the PROCEEDINGS OF THE ARMY DISCHARGE REVIEW BOARD.  

A rationale for all opinions expressed should be provided.  

11.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


